DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieb (US 2.930,909).
	Regarding claim 1, Lieb discloses a nuclear battery comprising: a radiation source layer, wherein the radiation source layer comprises a composition configurable to emit beta radiation (C1/L71); a first electrical insulator disposed over the radiation source layer (12 - C2/L16-18); a casing layer disposed over the first electrical insulator layer, wherein the casing layer comprises a composition configured to inhibit traversal of beta radiation (case 36 - C2/L57); a first electrode in electrical communication with the radiation source layer (wire 30 - C3/L15); a second electrode in electrical communication with the casing layer (terminal 42 - C3/L15), wherein the electrical communication between the first electrode and the radiation source and the electrical communication between the second electrode and the case layer is configured to create a voltage potential between the first electrode and the second electrode directly from an emission of beta radiation from the radiation source layer (C3/L3-16).
	Regarding claim 2, Lieb discloses all the claim limitations as set forth above. Lieb further discloses the radiation source layer comprises strontium (C1/L71).
	Regarding claim 5, Lieb discloses all the claim limitations as set forth above. Lieb further discloses the casing layer comprises a metal (C2/L57).
	Regarding claim 14, Lieb discloses all the claim limitations as set forth above.
	With regard to the limitation "wherein the nuclear battery is configured to output at least 0.1 watt per cubic centimeter of volume of the nuclear battery directly from the emission of beta radiation from the radiation source layer", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding clam 15, Lieb discloses all the claim limitations as set forth above. Lieb further discloses the radiation source layer is rod shaped (C2/L16 - the inner surface of the cylindrical cup results in a hollow rod shaped thin coating of radioactive material).
	Regarding claim 16, Lieb discloses all the claim limitations as set forth above. Lieb further discloses the first electrode is electrically insulated from the casing layer (wire 30 in Fig. 1 - C3/L15).
	Regarding claim 17, Lieb discloses all the claim limitations as set forth above. Lieb further discloses the second electrode is electrically insulated from the radiation source layer (terminal 42 in Fig. 1 - C3/L15).
	Regarding claim 18, Lieb discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein the emission of beta radiation from the radiation source layer includes a traversal of electrons through the first electrical insulator layer to the casing layer", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 19, Lieb discloses all the claim limitations as set forth above. Lieb further discloses the first electrode is in contact with the radiation source layer (wire 30 in Fig. 1) and the second electrode is in contact with the casing layer (terminal 42 in Fig. 1).
	Regarding claim 20, Lieb discloses all the claim limitations as set forth above.  Lieb further discloses the nuclear battery is configured to generate electrical energy at least directly from beta radiation emissions without first creating thermal energy from the beta radiation (C3/L3-16).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb (US 2.930,909) as applied to claim 1 above, in view of Spencer et al. (US 2011/0031572).
	Regarding claims 3 and 4, Lieb discloses all the claim limitations as set forth above. 
	Lieb does not explicitly disclose the first electrical insulator comprises a metal oxide.
	Spencer discloses utilization of a beta emitter to generate electricity and further discloses the use of aluminum oxide as insulating material ([0025] L2-3; [0026] L2-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use aluminum oxide, as disclosed by Spencer, as the dielectric material in Lieb, because as evidenced by Spencer, the use of aluminum oxide as an insulating material in a beta emitting electricity generator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the dielectric material of Lieb with aluminum oxide based on the teaching of Spencer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lieb (US 2.930,909) as applied to claim 1 above, in view of Whitehead (US 2017/0309359).
	Regarding claim 6, Lieb discloses all the claim limitations as set forth above. 
	Lieb does not explicitly disclose the casing layer comprises aluminum, an aluminum alloy, magnesium, or a magnesium alloy.
	Whitehead discloses a radioactive emitter and the radioactive emissions converted to electrical energy ([0023], and further discloses Sr-90 used as the beta emitting material ([0045]), and a housing can be formed of various suitable materials, such as aluminum, steel, etc. ([0045]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the casing layer of Lieb with aluminum, as disclosed by Whitehead, because as evidenced by Whitehead, the use of aluminum for the housing of a beta emitting material in an electricity generator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the casing layer of Lieb with aluminum based on the teaching of Whitehead.
Claims 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb (US 2.930,909) as applied to claim 1 above, in view of Nemanick et al. (US 11,289,757) and further in view of Choi et al. (US 2019/0392961).
	Regarding claim 7, Lieb discloses all the claim limitations as set forth above.
	Lieb does not explicitly disclose the battery comprising a thermal energy harvesting device configured to convert thermal energy into electrical energy.
	Nemanick discloses in column 3 lines 14-23 that material 108 may also be a direct radiation to energy conversion component.  This component may not rely on using heat from the radioisotope decay to generate electricity.  Instead, the component may directly convert energetic radiation to electricity.  Battery system 100 can still utilize waste heat from the conversion to warm (or heat) the battery and/or employ a secondary heat to bus 102 or another device while material 108 provides electrical energy to charge battery 104 or power bus 102 (C3/L14-23).  Nemanick further discloses that in some embodiments, the waste heat source is a radioisotope power source generating waste heat and radiation as the radioisotope power source decays in power over time (C7/L26-29), and further discloses a battery system including thermoelectric material configured to convert the heat from the radioisotope power source into energy (C7/L65-67).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include thermoelectric material, as disclosed by Nemanick, to utilize waste heat from the battery of Lieb, because as taught by Nemanick, the battery system can still utilize waste heat to employ secondary heat to another device (C3/L14-23).
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use thermoelectric material to convert waste heat to electricity in order to provide additional output power in addition to the direct radiation to energy conversion disclosed by Nemanick.
	Modified Lieb does not explicitly disclose a second electrical insulator layer disposed over the casing layer; a radiation shielding layer disposed over the second electrical insulator layer; and the thermal energy harvesting device in physical contact with the radiation shielding layer.
	Choi discloses thermoelectric material (108 in Fig. 1; [0022]) in physical contact with a radiation shielding layer (110 in Fig. 1; [0022]) disposed over an electrical insulator layer (vacuum gap 105 in Fig. 4; [0029]) disposed over a nuclear battery (108 and 110 shown in Fig. 1), thermoelectric material 108 capturing thermal energy ([0031]), to provide additional output power ([0007]).   
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the thermoelectric material of modified Lieb in physical contact with a radiation shielding layer disposed over an electrical insulator layer, as disclosed by Choi, because as evidenced by Choi, the structural arrangement amounts to a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when including the thermoelectric material of modified Lieb in physical contact with a radiation shielding layer disposed over an electrical insulator layer based on the teaching of Choi.
	Regarding claim 12, modified Lieb discloses all the claim limitations as set forth above.  Modified Lieb further discloses the first electrode is electrically insulated from the casing layer and the radiation shielding layer (Lieb - wire 30 in Fig. 1; C3/L15; Choi - 110 in Fig. 1; [0022]). 
	Regarding claim 13, modified Lieb discloses all the claim limitations as set forth above.  Modified Lieb further discloses the second electrode is electrically insulated from the radiation shielding layer (Lieb - terminal 42 in Fig. 1; C3/L15; Choi - 110 in Fig. 1; [0022]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lieb (US 2.930,909) in view of Nemanick et al. (US 11,289,757) and Choi et al. (US 2019/0392961) as applied to claim 7 above, and further in view of Lang (US 2015/0083180).
	Regarding claim 8, modified Lieb discloses all the claim limitations as set forth above. 
	Modified Lieb does not explicitly disclose a thermal insulation layer disposed over the radiation shielding layer.
	Lang discloses a thermoelectric device and further discloses a thermal insulation layer disposed as an outer housing ([0160]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an outer housing, as disclosed by Lang, thereby surrounding the thermoelectric material and radiation shielding layer of modified Lieb, because as evidenced by Lang, the use of an outer housing to surround a thermoelectric device amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an outer housing surrounding the thermoelectric material of modified Lieb based on the teaching of Lang.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lieb (US 2.930,909) in view of Nemanick et al. (US 11,289,757) and Choi et al. (US 2019/0392961) as applied to claim 7 above, and further in view of Guazzoni (US 4,097,654).
	Regarding claim 9, modified Lieb discloses all the claim limitations as set forth above.
	Modified Lieb does not explicitly disclose the thermal energy harvesting device comprises a thermocouple.
	Guazzoni discloses a hybrid configuration including a radioisotope thermoelectric generator and a chemical battery and further discloses the thermal energy harvesting device comprises a thermocouple (C2/L50-51).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include thermocouples, as disclosed by Guazzoni, in the thermal energy harvesting device of modified Lieb because as evidenced by Guazzoni, the use of thermocouples in a thermal energy harvesting device of a nuclear battery amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a thermocouple in the thermal energy harvesting device of modified Lieb based on the teaching of Guazzoni.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lieb (US 2.930,909) in view of Nemanick et al. (US 11,289,757) and Choi et al. (US 2019/0392961) as applied to claim 7 above, and further in view of Matthews (US 2021/0391092).
	Regarding claims 10 and 11, modified Lieb discloses all the claim limitations as set forth above.
	Modified Lieb does not explicitly disclose the radiation shielding layer comprises a metal or metal alloy.
	Matthews discloses a radiation shield for radioisotope thermoelectric generators and further discloses the radiation shield comprises tungsten ([0045]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the radiation shielding layer of modified Lieb with tungsten, as disclosed by Matthews, because as evidenced by Matthews, the use of tungsten for a radiation shield layer in a nuclear battery amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the radiation shielding layer of modified Lieb with tungsten based on the teaching of Matthews.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726